Citation Nr: 0610549	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
compound comminuted fracture of the right (major) middle 
radius, currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right buttock, Muscle Group (MG) 
XVII, currently evaluated as 20 percent disabling.

3. Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, MG XIII, currently 
evaluated as 10 percent disabling.

4. Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, MG XIII, currently 
evaluated as 10 percent disabling.

5. Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thorax, MG XXI, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1947.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In December 2003 and November 2004, the Board remanded the 
case to the RO for further development.  The case was 
recently returned to the Board for appellate consideration.

In November 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c). 


FINDINGS OF FACT

1.  There is no evidence of residual bone disease, malunion, 
nonunion or false joint from a compound comminuted fracture 
of the right (major) middle radius; there is 120 degrees of 
flexion and loss of 20 degrees of full extension of the right 
elbow with normal pronation and supination, there is an 
increase in ache and pain, soreness, tenderness and 
fatigability reported with repetitive use. 

2.  The residuals of a shell fragment wound of the right 
buttock are currently manifested by no more than moderate 
disability of MG XVII, there is no joint, artery or nerve 
involvement, excellent muscle strength and no evidence of 
muscle damage or hernia, repetitive use caused increased ache 
and pain, soreness, tenderness and fatigability and there is 
slight fixation and slight tenderness of the buttock scar.

3.  The residuals of a shell fragment wound of the right 
thigh are currently manifested by no more than moderate 
disability of MG XIII, with excellent muscle strength and no 
evidence of muscle damage or hernia or bone or nerve damage; 
there is increased ache and pain, soreness tenderness and 
fatigability with repetitive use.

4.  The residuals of a shell fragment wound of the left thigh 
are currently manifested by no more than moderate disability 
of MG XIII, with excellent muscle strength and no evidence of 
muscle damage or hernia or bone or nerve damage; there is 
increased ache and pain, soreness tenderness and fatigability 
with repetitive use.

5.  The residuals of a shell fragment wound of the right 
thorax are manifested by no more than moderate disability of 
MG XXI, muscle strength against resistance and testing is 5/5 
and there is no muscle herniation, adhesion or tendon damage, 
and no bone, joint or nerve damage or loss of muscle 
function; there is evidence of symptoms of muscle pain 
through range of motion movements including raising the arms 
overhead.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a compound comminuted fracture of the right 
(major) middle radius have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, Diagnostic 
Codes 5206, 5207, 5212 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the right buttock, 
MG XVII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5317 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh, 
MG XIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5313 
(2005).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left thigh, MG 
XIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5313 
(2005).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thorax, 
MG XXI, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5321 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was received after November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim for increase, the December 2001 rating 
decision, the July 2002 statement of the case, the April 2004 
and October 2005 supplemental statements of the case apprised 
the veteran of the information and evidence needed to 
substantiate the claims, applicable law in adjudicating the 
appeal, and the reasons and bases for VA's decision on each 
occasion.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, in February 2004 and December 2004 
letters, the veteran was informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
the claims that had not been obtained.  The RO issued 
additional duty to assist correspondence in May 2001.

Together the VCAA specific letters informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claims as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim for increase, and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, VCAA development 
pursuant to the Board remands complies with the notice and 
duty to assist obligations established in the VCAA.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  Collectively, 
the correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the December 
2004 VCAA-specific letter had a statement on page 3 that, in 
essence, invited him to submit any evidence he may have that 
pertained to the claim and this reference was an adequate 
presentation of the fourth element.  The earlier letter in 
February 2004 directed to the VCAA also told the veteran to 
inform the RO of any other evidence or information he thought 
would support his claims for increase.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination.  See, e.g., Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006) noting the timing defect 
can be cured, as it was here, through a Board remand followed 
by VCAA directed notices.  The content of the VCAA notices 
and the general duty to assist correspondence reflected in 
the statement of the case and supplemental statements of the 
case support the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying the claim for increase, there is no potential 
prejudice in any deficiency in notice regarding the effective 
date element when effectuating an award of increased 
compensation as no effective date is being assigned.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and medical records, 
and private treatment records the veteran identified.  Thus, 
the Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA and the Board's remand orders.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims for increase.  The record has been 
supplemented with relevant clinical records and examinations 
that included medical opinions relevant to the appeal.  VA's 
duty to assist the veteran in the development of the claims 
has been satisfied and the Board will turn to a discussion of 
the claims for increase on the merits.


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  However, both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The disabilities at issue have each been consistently rated 
at the current level since June 1947 and as a result the 
respective evaluations are protected.  Prior to the current 
claim for increase in 2001, the most recent comprehensive 
evaluation of the shell fragment wound residuals was in April 
1961.  That examination noted the veteran sustained a 
compound comminuted fracture of the right radius, and that 
the right forearm showed an entrance wound scar between the 
flexor and extensor muscles.  The alignment of the right 
forearm was normal and there was no impairment of function of 
the shoulder, elbow or wrist.  The scars of the right thorax 
showed no evidence of underlying muscle damage.  A right 
buttock scar was described as slightly depressed with a small 
defect palpable in the underlying gluteus muscle and there 
was no impairment of function.  There were five scars 
scattered over the right thigh with no evidence of any 
underlying muscle injury.  One of the multiple left thigh 
scars showed a slight depression.  The examiner stated the 
rectus femoris muscle may have been penetrated, but that 
there was no other evidence of muscle injury and no 
impairment of function.


Residuals, Fracture of the Right Radius

Normal range of motion for the elbow is 0-145 degrees.  
Normal range of motion for the wrist is dorsiflexion 
(extension) 0-70 degrees and palmar flexion 0-80 degrees, 
ulnar deviation 0-45 degrees and radial deviation 0-20 
degrees.  Normal forearm pronation is 0-80 degrees and 
forearm supination 0-85 degrees.  See 38 C.F.R. § 4.71, Plate 
I.

A noncompensable (0) percent) evaluation may be assigned for 
limitation of flexion of the major forearm with flexion 
limited to 110 degrees, a 10 percent evaluation with flexion 
limited to 100 degrees, a 20 percent evaluation with flexion 
limited to 90 degrees, a 30 percent evaluation with flexion 
limited to 70 degrees, a 40 percent evaluation with flexion 
limited to 55 degrees, and a 50 percent evaluation with 
flexion limited to 45 degrees.  38 C.F.R. § 4.71a; Diagnostic 
Code 5206.  

A 10 percent evaluation may be assigned for limitation of 
extension of the major forearm to 45 and 60 degrees, a 20 
percent evaluation with extension limited to 75 degrees, a 30 
percent evaluation with extension limited to 90 degrees, a 40 
percent evaluation with extension limited to 100 degrees, and 
a 50 percent evaluation with extension limited to 110 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5207.  

A 20 percent evaluation may be assigned for major or minor 
forearm flexion limited to 100 degrees and extension limited 
to 45 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5208.  

A 40 percent evaluation is provided for impairment of the 
radius of the major arm, nonunion in the upper half with loss 
of more than 1 inch (2.5 cms.) of bone substance and marked 
deformity.  A 30 percent evaluation is provided without loss 
of bone substance or deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5212.

After review of the recent examinations, the Board finds that 
the 30 percent evaluation adequately compensates the veteran 
for the residuals of a compound comminuted fracture of the 
right middle radius.  For example, the VA examiner in May 
2001 noted the complaints were occasional aching, soreness 
and stiffness.  The 2 cm. wound appeared well healed and the 
radius showed no tenderness, soreness or pain to palpation.  
There was no joint involvement and no muscle, artery or nerve 
damage noted.  The veteran showed normal strength in the 
right forearm.  The X-ray evidence of retained foreign bodies 
but no fracture or dislocation was interpreted as showing no 
significant bone pathology.  Although VA clinical records 
show he complained of right forearm pain in March 2002, and 
the examiner noted tenderness to palpation, the examiner also 
reported no excess warmth or edema or redness, and strong 
pulses.  

On reexamination in May 2005, the examiner noted the veteran 
was right handed and had some pain and tenderness of the 
right forearm.  He could do normal daily activity and had 
occasional aching and tenderness.  There was no evidence of 
infection or osteomyelitis.  He reported aching and pain with 
repetitive use and weather changes.  The examiner found no 
evidence of malunion or bone disease, or nonunion or false 
joint.  The examiner stated the veteran had excellent full 
range of motion of the right wrist, but he lacked 20 degrees 
of full extension of the right elbow and he had 120 degrees 
of flexion.  The examiner reported normal pronation and 
supination.  The examiner stated that repetitive use caused 
an increase in ache and pain, soreness, tenderness and 
fatigability.  An X-ray was read as showing minimal arthritis 
of the right radius and it also showed several small metallic 
foreign bodies in the soft tissue in the region of the right 
elbow.  

The veteran does not show malunion or nonunion of the right 
radius fracture and he does not have ankylosis of the elbow.  
In addition the recent examinations did not identify any 
disability of the right wrist or any muscle disability as 
wound residuals.  The rating scheme for limitation of motion 
of the major forearm is the most appropriate here as the 
veteran does not meet criteria for a higher evaluation under 
Diagnostic Code 5212 which require, at a minimum, nonunion 
for the highest evaluation of 40 percent.  See, e.g., Butts 
v. Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the Board 
had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  
Shifting diagnostic codes may appear to create confusion as 
to the criteria employed in a disability evaluation and the 
extent of the service-connected pathology, but an evaluation 
must be coordinated with impairment of function.  See, e.g., 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  In addition, the demonstrated 
limitation of motion of the forearm and functional impairment 
appears adequately compensated in the protected 30 percent 
evaluation.  Simply stated, the limitation of flexion or 
extension of the major forearm does not more nearly 
approximate the criteria for a higher evaluation under either 
plane of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207.  Furthermore, the examiner did not indicate that 
repetitive use caused any additional limitation of motion 
with increased ache and pain, soreness, tenderness and 
fatigability.  The veteran described the aching and 
tenderness as occasional.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

Wound Residuals: Right Buttock, Right Thigh, Left Thigh & 
Right Thorax

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56.

Group XVII. Function: Extension of hip (1); abduction of 
thigh; elevation of opposite side of pelvis (2, 3); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XIV (6) in postural support of body steadying pelvis upon 
head of femur and condyles of femur on tibia (1). Pelvic 
girdle group 2: (1) Gluteus maximus; (2) gluteus medius; (3) 
gluteus minimus. the rating schedule provides a 50 percent 
rating for severe disability, a 40 percent rating for 
moderately severe disability, a 20 percent rating for 
moderate disability and a 0 percent rating for slight 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5317.

Group XIII. Function: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint. Posterior 
thigh group, Hamstring complex of 2-joint muscles: (1) Biceps 
femoris; (2) semimembranosus; (3) semitendinosus. Severe 40 
percent, moderately severe 30 percent, moderate 10 percent, 
and slight 0 percent.  38 C.F.R. § 4.73, Diagnostic Code 
5313.

Group XXI. Function: Respiration. Muscles of respiration: 
Thoracic muscle group. Severe or moderately severe 20 
percent, moderate 10 percent, and slight 0 percent.  
38 C.F.R. § 4.73, Diagnostic Code 5317. 

The Board concludes that the record does not support more 
than the current evaluations for his muscles injury 
residuals.  For example, the VA examiner in May 2001 noted no 
history of joint, artery or nerve involvement and that the 
wounds had been debrided and cleaned up.  The veteran's 
specific complaint was of some chronic aching in the right 
buttock, the thighs and the right chest.  X-rays were 
interpreted as showing no significant bone or joint pathology 
of either femur.  Objectively, the right chest scar was not 
ulcerated, fixed, indurated or red and involved strictly the 
chest wall muscles.  The muscle wounds of the thighs were 
similarly described and noted to be nontender with excellent 
muscle strength and no evidence of muscle damage or hernia to 
MG XVII and MG XIII.  

Thereafter, a private clinician reported in January 2002 that 
the veteran did not have left hip pain with internal or 
external rotation.  VA clinical records other than 
comprehensive examinations are essentially unremarkable 
regarding the thighs, the right thorax or the right buttock.

Furthermore, the VA examiner in May 2005 considered the 
muscle injury moderate for the veteran's complaints of some 
persistent pain and aching, soreness and tenderness about the 
thighs.  He reported pain with prolonged use with some 
tiredness and tenderness and fatigability that limited 
prolonged standing or walking.  He did not wear any brace and 
there was no drainage, redness or ulceration of the wounds.  
Objectively, there was slight fixation of a 2 cm. right 
buttock scar that was slightly tender with no drainage, 
redness or ulceration.  The thighs showed a 2 cm. wound on 
the left thigh, multiple 1 cm. wounds and a few punctate 
wounds of the right thigh and no other evidence of any 
ulceration, redness or drainage of MG XIII.  He had excellent 
strength of the muscles, no muscle herniation, and no 
evidence of any bone or nerve damage associated with the leg 
wounds.  He could do normal daily use and repetitive use 
caused increased ache and pain, soreness tenderness and 
fatigability.  X-ray showed retained foreign bodies in the 
right thigh.  

The objective findings support the conclusion that the 
veteran is shown to have no more than moderate muscle 
disability from the right buttock, and bilateral thigh 
wounds.  This was the examiner's assessment in 2005 and in 
essence it affirmed the assessment from the 2001 examination.  
In summary, the VA examinations collectively have noted no 
appreciable weakness, no atrophy of the affected muscle 
groups or any appreciable decrease in muscle strength from 
his penetrating wounds.  He does not have any appreciable 
impairment of function except for some pain with motion, but 
there does not appear to be any limitation of motion.  The 
Board finds this evidence preponderates against the claim for 
an increased evaluation as the manifestations most closely 
approximate the 20 percent evaluation under the MG XVII and 
the 10 percent evaluation for MG XIII which contemplates 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  The next higher evaluation, moderately 
severe disability, contemplates loss of muscle substance, or 
normal firm resistance of muscles and test of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.   The recent examinations did not 
show such evidence objectively.

Regarding the residuals of a shell fragment wound of the 
right thorax, a chest X-ray in May 2001 did not show wound 
residuals and subsequent chest radiology in May 2002 and 
February 2004 and June 2005 also were unremarkable for any 
wound residuals.  

The VA examiner in June 2005 noted the veteran's complaint of 
right side chest pain that was especially noticeable with 
reaching overhead or with any type of repetitive bending 
movement.  He occasionally used Tylenol to help with the 
pain.  He reported no periods of flare-up.  The examiner 
noted the muscles injured in service were MG XXI with no bone 
nerve or vascular structure injured.  The examiner reported 
that the veteran did experience symptoms of muscle pain 
through range of motion movements including raising his arms 
overhead.  He could do all daily living activities and normal 
activities at home but he experienced pulling in the right 
side of the chest with overhead movement or pulling or 
pushing movements.  The examiner noted an entry wound was not 
tender or painful, regular in texture, not adherent and not 
ulcerated with no elevation, depression, inflammation, keloid 
formation or edema.  There was no area of induration or 
inflexibility.  Limitation was described as a pulling 
sensation with lifting the arms overhead, twisting in either 
direction or forward bending.  Specific to MG XXI, muscle 
strength against resistance in rising from the lying position 
or testing was graded as 5/5.  There was no muscle 
herniation, no adhesion or tendon damage.  The examiner 
stated there was no bone, joint or nerve damage, no loss of 
muscle function and no joint affected.  A chest X-ray was 
reported as normal.  The diagnosis was shrapnel injury to the 
right side of the chest with injury to MG XXI with residuals.   

The rating for MG XXI is for the muscles of respiration and 
the Board must point out that there is no report of any 
impairment of respiration function from his muscle wound.  As 
noted previously the impairment of muscle tonus and loss of 
power or lowered threshold of fatigue are characteristic of 
the moderate muscle disability and this would be more nearly 
approximated in the veteran's complained of pain with 
overhead or twisting movement.  The examiner in 2005 did not 
report any limitation of motion as a result of the complained 
of pulling sensation and stated that no joint was affected.  
A moderately severe disability contemplates loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles and tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  The 
recent examinations did not show appreciable impairment 
through strength testing.  In fact, the examiner in 2005 
noted muscle strength against resistance in rising from the 
lying position or testing was graded as 5/5.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the wound residuals have 
required, for example, frequent hospitalization or has been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment and functional limitation. The VA 
examiner characterized the muscle wound residuals as moderate 
which indicates some interference with function.  
Accordingly, an extraschedular evaluation is not warranted. 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)(When evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an increased evaluation for residuals of a 
compound comminuted fracture of the right (major) middle 
radius, currently evaluated as 30 percent disabling is 
denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right buttock, MG XVII, currently 
evaluated as 20 percent disabling is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, MG XIII, currently 
evaluated as 10 percent disabling is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, MG XIII, currently 
evaluated as 10 percent disabling is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, MG XIII, currently 
evaluated as 10 percent disabling is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to MG XXI, currently evaluated as 10 
percent disabling is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


